
	

113 HR 783 IH: Prevent Iran from Acquiring Nuclear Weapons and Stop War Through Diplomacy Act
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 783
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2013
			Ms. Lee of California
			 (for herself, Mr. Conyers,
			 Mr. Ellison,
			 Mr. Johnson of Georgia,
			 Mr. McGovern,
			 Mr. Rush, Mr. Blumenauer, Mr.
			 Dingell, Ms. McCollum,
			 Mr. Holt, and
			 Mr. Moran) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To enhance diplomacy with Iran to peacefully prevent Iran
		  from acquiring nuclear weapons, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Prevent Iran from Acquiring Nuclear
			 Weapons and Stop War Through Diplomacy Act.
		2.FindingsCongress finds the following:
			(1)In his Nobel Peace
			 Prize acceptance speech on December 10, 2009, President Obama said, I
			 know that engagement with repressive regimes lacks the satisfying purity of
			 indignation. But I also know that sanctions without outreach—and condemnation
			 without discussion—can carry forward a crippling status quo. No repressive
			 regime can move down a new path unless it has the choice of an open
			 door..
			(2)President Obama stated on November 14,
			 2012, that, With respect to Iran, I very much want to see a diplomatic
			 resolution to the problem. I was very clear before the campaign, I was clear
			 during the campaign and I’m now clear after the campaign—we’re not going to let
			 Iran get a nuclear weapon. But I think there is still a window of time for us
			 to resolve this diplomatically. We’ve imposed the toughest sanctions in
			 history. It is having an impact on Iran’s economy. There should be a way in
			 which they can enjoy peaceful nuclear power while still meeting their
			 international obligations and providing clear assurances to the international
			 community that they’re not pursuing a nuclear weapon..
			(3)While the United
			 States has engaged in direct negotiations with Iran without preconditions under
			 the Obama Administration, official representatives of the United States and
			 official representatives of Iran have held only two direct, bilateral meetings
			 in over 30 years, both of which occurred in October 2009, one on the sidelines
			 of the United Nations Security Council negotiations in Geneva, and one on the
			 sidelines of negotiations brokered by the United Nations International Atomic
			 Energy Agency (referred to in this Act as the IAEA) in
			 Vienna.
			(4)Resolving all of
			 the outstanding issues between the United States and Iran cannot be achieved
			 instantaneously and will require a robust, sustained diplomatic effort
			 involving multilateral and bilateral negotiations.
			(5)Under the
			 Department of State’s current no contact policy, officers and
			 employees of the Department of State are not permitted to make any direct
			 contact with official representatives of the Government of Iran without express
			 prior authorization from the Secretary of State.
			(6)On September 20,
			 2011, then-Chairman of the Joint Chiefs of Staff Admiral Mike Mullen called for
			 establishing direct communications with Iran, stating, I’m talking about
			 any channel that’s open. We’ve not had a direct link of communication with Iran
			 since 1979. And I think that has planted many seeds for miscalculation. When
			 you miscalculate, you can escalate and misunderstand..
			(7)While the
			 International Atomic Energy Agency continues to verify the non-diversion of
			 declared nuclear material in Iran and has inspectors and monitoring devices
			 located at Iranian nuclear facilities, the agency has expressed concerns
			 regarding Iran’s past and ongoing nuclear work that can only be resolved
			 through increased transparency, more robust safeguards, and a more vigorous
			 inspections regime.
			(8)On October 3,
			 2012, former Secretary of Defense Robert Gates stated, The results of an
			 American or Israeli military strike on Iran could, in my view, prove
			 catastrophic, haunting us for generations in that part of the world.,
			 adding that [S]uch an attack would make a nuclear-armed Iran inevitable.
			 They would just bury the program deeper and make it more
			 covert..
			3.Statement of
			 policyIt should be the policy
			 of the United States—
			(1)to prevent Iran
			 from pursuing or acquiring a nuclear weapon and to resolve the concerns of the
			 United States and of the international community about Iran’s nuclear program
			 and Iran’s human rights obligations under international and Iranian law;
			(2)to ensure
			 inspection of suspected prohibited cargo to or from Iran, as well as the
			 seizure and disposal of prohibited items, as authorized by United Nations
			 Security Council Resolution 1929 (June 9, 2010);
			(3)to pursue
			 sustained, direct, bilateral negotiations with the Government of Iran without
			 preconditions in order to reduce tensions, prevent war, prevent nuclear
			 proliferation, support human rights, and seek resolutions to issues that
			 concern the United States and the international community;
			(4)to utilize all
			 diplomatic tools, including engaging in direct bilateral and multilateral
			 diplomacy, leveraging sanctions, engaging in Track II diplomacy, creating a
			 special envoy described in section 4, and enlisting the support of all
			 interested parties to prevent a nuclear-armed Iran and to prevent war;
			(5)to secure an
			 agreement that ensures Iran does not engage in nuclear weapons work and that
			 Iran’s nuclear enrichment program is verifiably limited to civilian purposes
			 through the implementation of robust safeguards and enhanced IAEA inspections,
			 including through the implementation of the Additional Protocol;
			(6)to pursue
			 opportunities to build mutual trust and to foster sustained negotiations in
			 good faith with Iran and to explore areas of mutual benefit to both Iran and
			 the United States, such as regional security, the long-term stabilization of
			 Iraq and Afghanistan, the establishment of a framework for peaceful nuclear
			 energy production, other peaceful energy modernization programs, and
			 counter-narcotics efforts; and
			(7)that no funds
			 appropriated or otherwise made available to any executive agency of the
			 Government of the United States may be used to carry out any military operation
			 or activity against Iran unless the President determines that a military
			 operation or activity is warranted and seeks express prior authorization by
			 Congress, as required under article I, section 8, clause 2 of the United States
			 Constitution, which grants Congress the sole authority to declare war, except
			 that this requirement shall not apply to a military operation or
			 activity—
				(A)to directly repel
			 an offensive military action launched from within the territory of Iran against
			 the United States or any ally with which the United States has a mutual defense
			 assistance agreement;
				(B)in hot pursuit of
			 forces that engage in an offensive military action outside the territory of
			 Iran against United States forces or an ally with which the United States has a
			 mutual defense assistance agreement and then enter into the territory of Iran;
			 or
				(C)to directly thwart
			 an imminent offensive military action to be launched from within the territory
			 of Iran against United States forces or an ally with which the United States
			 has a mutual defense assistance agreement.
				4.Appointment of
			 high-level United States representative or special envoy
			(a)AppointmentAt
			 the earliest possible date, the President, in consultation with the Secretary
			 of State, shall appoint a high-level United States representative or special
			 envoy for Iran.
			(b)Criteria for
			 appointmentThe President shall appoint an individual under
			 subsection (a) on the basis of such individual’s knowledge and understanding of
			 Iran and the issues regarding Iran’s nuclear program, experience in conducting
			 international negotiations, and ability to conduct negotiations under
			 subsection (c) with the respect and trust of the parties involved in such
			 negotiations.
			(c)DutiesThe
			 high-level United States representative or special envoy for Iran shall—
				(1)seek to facilitate
			 direct, unconditional, bilateral, and multilateral negotiations with Iran for
			 the purpose of easing tensions and normalizing relations between the United
			 States and Iran;
				(2)lead the
			 diplomatic efforts of the United States with regard to Iran;
				(3)consult with other
			 countries and international organizations, including countries in the region,
			 where appropriate and when necessary to achieve the purpose specified in
			 paragraph (1);
				(4)act as liaison
			 with United States and international intelligence agencies where appropriate
			 and when necessary to achieve the purpose specified in paragraph (1);
			 and
				(5)ensure that the
			 bilateral negotiations under paragraph (1) complement the ongoing international
			 negotiations with Iran.
				5.Duties of the
			 secretary of state
			(a)Elimination of
			 no contact policyNot later than 30 days after the
			 date of the enactment of this Act, the Secretary of State shall rescind the
			 no contact policy that prevents officers and employees of the
			 Department of State from making any direct contact with official
			 representatives of the Government of Iran without express prior authorization
			 from the Secretary of State.
			(b)Office of
			 high-Level United States representative or special envoyNot
			 later than 30 days after the appointment of a high-level United States
			 representative or special envoy under section 4, the Secretary of State shall
			 establish an office in the Department of State for the purpose of supporting
			 the work of such representative or special envoy.
			6.Reporting to
			 Congress
			(a)ReportsNot
			 later than 60 days after the high-level United States representative or special
			 envoy for Iran is appointed under section 4 and every 180 days thereafter, such
			 United States representative or special envoy shall submit to the committees
			 specified in subsection (b) a report on the steps that have been taken to
			 facilitate direct, unconditional, bilateral, and multilateral negotiations with
			 the Government of Iran under section 4(c). Each such report may, when necessary
			 or appropriate, be submitted in classified and unclassified form.
			(b)CommitteesThe
			 committees referred to in subsection (a) are—
				(1)the Committee on
			 Appropriations, the Committee on Foreign Affairs, the Committee on Armed
			 Services, and the Permanent Select Committee on Intelligence of the House of
			 Representatives; and
				(2)the Committee on
			 Appropriations, the Committee on Foreign Relations, the Committee on Armed
			 Services, and the Select Committee on Intelligence of the Senate.
				7.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act such sums as may be
			 necessary for each of fiscal years 2013 and 2014.
		
